Citation Nr: 0929508	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-26 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1983 to February 1986.  
	
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas which, in part, denied the 
Veteran's claim of entitlement to TDIU.  

In April 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.  At the April 2009 hearing, the undersigned VLJ 
granted the Veteran a 90 day continuance to obtain and supply 
additional evidence of medical treatment.  The Veteran 
submitted additional medical evidence later in April 2009, 
accompanied by a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2008).

Issue not on appeal

In the above-referenced October 2005 rating decision, the RO 
also denied the Veteran's claim of entitlement to an 
increased disability rating for service-connected migraine 
headaches.  The Veteran disagreed and perfected an appeal as 
to that issue.  However, in a March 2009 letter, the 
Veteran's representative submitted a statement withdrawing 
this issue from her current appeal.                   See the 
Veteran's March 10, 2009 Statement in Support of Claim.  
Accordingly, the Veteran's claim of entitlement to an 
increased disability rating for her service-connected 
migraine headaches is no longer in appellate status.  See 
38 C.F.R. § 20.204 (2008).



Referred issues

In discussing the Veteran's non service-connected seizures in 
the context of the TDIU claim, the Veteran's representative 
asked her Veteran at the April 2009 hearing if she had ever 
been tested by the VA "on the new criteria which has started 
since the War in Iraq and Afghanistan on traumatic brain 
injury."  It appears that the Veteran's representative may 
be raising a claim of entitlement to service connection for a 
traumatic brain injury (TBI), and for a seizure disorder.  
See the April 2009 hearing transcript, pages 10-11.  Those 
issues have not yet been addressed by the RO, and they are 
referred to the RO for appropriate action. See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].

Additionally, the Veteran's representative asserted that the 
Veteran's depression and headaches could be linked, provided 
a doctor would give the Veteran a proper diagnosis.  See the 
April 2009 hearing transcript, page 17.  The Veteran's 
representative therefore appears to be attempting to reopen 
the Veteran's previously denied claim of entitlement to 
service connection for depression as secondary to her 
migraine headache disability, which was denied by the RO in 
October 2004.  This issue is also referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The Veteran's sole service-connected disability is 
migraine headaches, rated 
50 percent disabling.

2.  The medical and other evidence of record does not 
demonstrate that the Veteran's service-connected migraine 
headache disability, alone, renders her unable to secure or 
follow a substantially gainful occupation.
 



CONCLUSION OF LAW

The criteria for TDIU have not been met, to include on a n 
extraschedular basis.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to her TDIU claim in a letter from 
the RO dated February 9, 2005, which informed the Veteran of 
the necessity of evidence "that your service-connected 
disability or disabilities are sufficient, without regard to 
other factors, to prevent you from performing the mental 
and/or physical tasks required to get or keep substantially 
gainful employment."  The Veteran was also informed that an 
award of TDIU required one service-connected disability 
ratable at 60 percent or more; or two or more service-
connected disabilities, at least one ratable at 
40 percent with a combined disability rating of 70 percent or 
more.                       See the February 2005 VCAA 
letter, page 5.   

Crucially, the RO informed the Veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
February 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the letter that VA would assist her with 
obtaining relevant records from any Federal agency, including 
records from the military, VA Medical Centers, and the Social 
Security Administration (SSA).  The Veteran was also advised 
in the letter that a VA examination would be provided if 
necessary to decide her claim.  With respect to private 
treatment records, the February 2005 letter informed the 
Veteran that VA would make reasonable efforts to obtain non-
Federal evidence.  

The February 2005 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the February 2005 letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a letter dated October 30, 2007.  In any event, 
because the Veteran's claim is now being denied by the Board, 
elements (4) and (5) are moot.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of her 
claim in October 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the October 2007 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in August 2008 and December 2008 
supplemental statements of the case (SSOCs).           See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  
The Veteran has pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA and 
private treatment records, SSA records, a statement from her 
employer, and lay statements of the Veteran's family and 
friends.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with a VA 
examination in July 2007.  The report of this examination 
reflects that the examiner reviewed the Veteran's past 
medical history, recorded her current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examination is adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2008).  The Veteran and her representative have not 
contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran and her representative have been 
afforded the opportunity to present evidence and argument in 
support of her claim.  As noted above, the Veteran testified 
before the undersigned at an April 2009 videoconference 
hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

TDIU - in general

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2008).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2008).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2008).
The Court noted the following standard announced by the 
Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

        
        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

Schedular basis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2008).  



Extraschedular basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  As explained immediately below, in 
this case only the extraschedular basis need be considered.

Schedular basis

The Veteran is service-connected for migraine headaches, 
rated 50 percent disabling.  There are no other service-
connected disabilities.  Accordingly, as the sole service-
connected disability is not ratable at 60 percent or more, 
the Veteran does not meet the criteria for consideration of 
TDIU on a schedular basis.               See 38 C.F.R. § 
4.16(a) (2008).

Extraschedular basis

In essence, the Veteran contends that her headaches cause her 
to be unable to seek and retain employment.

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the Veteran's claim for a total rating 
based on unemployability due to service-connected disability 
should be referred to the Director of the Compensation and 
Pension Service for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).

The Veteran's employment history reflects that she previously 
held jobs as a bookkeeper and van driver.  The Veteran served 
in the Army reserves until 1995.  She contends she has been 
unemployed since May 1991.  See the April 2009 hearing 
transcript, pages 3 and 18.  

However, no medical evidence of record suggests that the 
Veteran's service-connected headache disability, alone, 
markedly interferes with her employment.

The Veteran reported a history of headaches, nausea, 
seizures, hypertension, and depression to the July 2007 VA 
examiner.  The VA examiner additionally noted that the 
Veteran underwent two back surgeries in 1996 and 1998.  
Crucially, after a physical examination, the VA examiner 
stated that "[a]ll medical conditions are stable and patient 
is employable."  Further, "[n]one of [the Veteran's] 
medical conditions . . . service-related or non-service 
related interferes with her ability to be employed."  See 
the July 2007 VA examiner's report, page 2.  

Recently submitted private treatment records from Dr. A.W. 
make no indication that the Veteran was unemployable due to 
her service-connected headache disability.  Moreover, these 
records indicate that the Veteran experiences a number of 
other significant medical problems in addition to the 
service-connected migraine headaches, which is similar to the 
findings of the VA examiner.  See the March 30, 2009 private 
treatment report of Dr. A.W. [diagnosing the Veteran with 
persistent abdominal pain, depression, a seizure disorder, 
chronic migraine headaches, and a history of TB].  

The Veteran has also submitted a statement from her 
psychiatrist, Dr. J.M., who attributed any difficulty the 
Veteran may have in finding a job to a "serious mental 
illness".  See the April 21, 2009 statement of Dr. J.M. 
[noting that the Veteran's bipolar disorder "likely makes it 
difficult for her to work a full-time job"].

The Veteran's former employer indicated in a February 2005 
letter that the Veteran suffered from back pains and migraine 
headaches while performing her duties as a van driver.  The 
employer stated that the Veteran decided to relinquish her 
position because of "increasing and debilitating pain."  
Finally, the employer noted that "[b]ecause of her 
disability, we would not be able to place her in any other 
position at our facility."  See the February 25, 2005 letter 
from the Veteran's employer.  Thus, the Veteran's employer 
identified the Veteran's non-service-connected back 
disability as a contributing factor in the Veteran's own 
decision to stop working, and in the employer's decision not 
to place her elsewhere.  

Crucially, the employer's statement indicated a belief that 
the Veteran could in fact work.  

The question presented in this case is whether the Veteran's 
service-connected disability alone causes her to be 
unemployable.  This question must be answered by the Board in 
the negative.  The only evidence of record which ascribes the 
Veteran's claimed unemployability to her service-connected 
migraine headaches emanates from the Veteran and in lay 
statements provided by friends and relatives.  It is well-
settled, however, that lay persons without medical training, 
such as the Veteran, are not competent to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  
The various statements as to the migraine headaches being 
source of the Veteran's claimed unemployability are not 
competent.  Even if such evidence was competent, it is far 
outweighed by evidence, both medical and lay, that her 
migraine headaches do not cause her to be unemployable.
  
Indeed, the medical evidence currently of record appears to 
be congruent with the Veteran's currently assigned 50 percent 
disability rating.  The record indicates that the Veteran has 
received treatment for headaches on several occasions and is 
currently prescribed medication for her headaches.  The 
Veteran stated to the July 2007 examiner that she has 
headaches at least once a month, lasting one to three days 
with throbbing pain and nausea.  See the July 2007 VA 
examiner's report.  
The assigned 50 percent schedular disability rating 
references "very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability."  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

Thus, while in no way diminishing the obvious impact the 
Veteran's migraine headaches have on the Veteran's industrial 
capacity, this is already taken into consideration in the 
assigned ratings. 

The Veteran has not indicated anything unusual to justify an 
extraschedular rating, to include frequent hospitalization.  
The Board recognizes that the Veteran has visited the 
emergency room on an outpatient basis at times for headache 
treatment.  See the July 2007 VA examiner's report, page 1.  
However, no evidence of record demonstrates that the 
Veteran's migraine disability has required her to be 
frequently hospitalized for this treatment.  

The Board acknowledges that the Veteran has been in receipt 
of SSA benefits for the migraine headache disability since 
1991.  However, the Board is not bound by SSA's findings.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is 
not bound by the findings of disability and/or 
unemployability made by other agencies, including SSA]; see 
also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a 
SSA decision is not controlling for purposes of VA 
adjudication, it is "pertinent" to a veteran's claim].  
Significantly, as has been described above the July 2007 VA 
examiner concluded that the Veteran was in fact employable, 
and any difficulty the Veteran has had in obtaining 
employment has been attributed by various health care 
providers in whole or in part to other non-service-connected 
disabilities.  

There is no evidence of an exceptional or unusual clinical 
picture, or of any other factor which would allow for the 
assignment of an extraschedular rating.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU.  In particular, referral to 
appropriate authority for consideration on an extraschedular 
basis under the provisions of 38 C.F.R. § 4.16(b) is not 
warranted.  The benefit sought on appeal is accordingly 
denied.



ORDER

Entitlement to TDIU is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


